                          ]UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


EZECHIEL PICARDEL,

          Plaintiff,

        v.                                                               Case No. 19-CV-1180-SCD

ANDREW M. SAUL,
Commissioner of Social Security,

          Defendant.


                                      DECISION AND ORDER


          In 2016, Plaintiff Ezechiel Picardel applied for disability insurance benefits, alleging

that he became disabled in December 2014. After a July 2018 hearing before an administrative

law judge (ALJ), the ALJ denied the claim for benefits. The Appeals Council denied the

plaintiff ’s request for review in June 2019. Picardel now appeals. For the reasons given below,

the Commissioner’s decision will be remanded for further proceedings.

                                            BACKGROUND

          The plaintiff was forty-four years old at the time of his disability hearing. His disability

claim rests largely on his diagnosis of cyclic vomiting syndrome, known as CVS. This

condition, which is associated with migraines, causes bouts of vomiting that are unpredictable

in both occurrence and duration. At his hearing, Picardel testified that prior to being struck

with CVS, he had a lengthy career as a bilingual technical trainer for high-speed packaging

equipment. R. 37.1 Often, he would fly around the country to various manufacturers to train



1
    The administrative record may be found at ECF No. 11-3 through ECF No. 11-15.



             Case 2:19-cv-01180-SCD Filed 07/10/20 Page 1 of 14 Document 28
their staffs how to repair motors, valves, and other parts of the machinery. R. 38. In his final

year with his employer, 2015, he used significant amounts of short-term disability leave while

he and his doctor “were trying to figure out what was wrong with me.” R. 38. He would work

“off and on” ⎯ a week or two—and then he’d miss a few days, and so on. R. 39. Eventually

his employer was unwilling to continue his employment on that basis.

       Picardel testified that he has severe nausea and vomits “quite often.” R. 40. The

medication he takes for his condition “will knock me out when I start taking it. And,

sometimes I’ll be out for a few hours.” R. 40. He stated that his doctor told him to re-take the

medication if he still felt sick upon waking, which meant “there’s times when I’m sleeping all

the days away.” R. 40. Picardel testified that the condition had begun about eight years earlier,

which he initially attributed to alcohol use, and then cigarette smoking, both of which he quit.

R. 41. Nevertheless, he “kept getting sick and it progressively got worse and worse and worse.”

R. 41. He stated that on a trip to South America, he was hospitalized for a week. Eventually,

he also got sick while traveling in Dallas and Pennsylvania, at which point his doctor restricted

him from traveling at all. R. 41. Restricting travel did not seem to help, however. He stated

that he could be having a great day but then “out of the blue just get sick and start vomiting

and end up having to take the medications that they want and that’s the end of my day.” R.

41-42. “From one day to the next, I have no idea what my situation is going to be.” R. 42. He

testified that triggers included stress, traveling, certain food, temperature, and overexertion.

R. 42. When a bout of vomiting comes on at night, he said that he wakes up, starts gagging,

and immediately takes his medication, after which he might vomit for forty-five minutes. R.

43. A “best case” scenario would be that he could return to normal after about four hours. R.

44. The worst-case scenario would last up to two weeks, although it had been about two years

                                               2


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 2 of 14 Document 28
since he’d experienced an episode that bad. R. 44. He stated that his wife told him she can

hear him gagging in his sleep. R. 43.

       Picardel testified that the episodes occur about eight to ten times per month, which he

could usually “fight” with the medications. R. 44. The episodes were often accompanied by

migraines, which caused painful headaches and sensitivity to light. R. 45. Picardel testified

that, in addition to his prescribed medications, when he got really sick, “the only thing that

keeps me out of the ER is butane hash oil.” R. 46. When pressed by the ALJ for an

explanation, he stated that the oil helps with nausea, and “within an hour I can function.”

R. 47. Picardel further explained that during an episode, he would spend anywhere from four

to eight hours in the bathroom, and on bad days his family has to help him with everything,

including feeding. R. 48.

       A vocational expert (VE) testified at the hearing. In response to the ALJ’s first

hypothetical question, which included restrictions based on exposure to heat or humidity and

exposure to moving mechanical parts, the VE stated that such an individual would not be able

to perform the plaintiff ’s past work. However, such an individual could perform other jobs at

the medium exertional level, including hospital cleaner, counter supply worker, and store

laborer. R. 51. In response to the ALJ’s question, the VE indicated that there would be no

available jobs for someone who would miss two or more days of work per month or be off-

task in excess of twenty percent per day. R. 52.

       The ALJ issued a written decision on November 9, 2018. R. 15. He found that the

plaintiff had severe impairments of cyclical vomiting syndrome, obstructive sleep apnea, and

migraines. R. 17. He further addressed the plaintiff ’s anxiety, finding it non-severe because it

caused no more than mild limitations in any functional areas. R. 19. In addition, the ALJ

                                               3


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 3 of 14 Document 28
found that Picardel retained the residual functional capacity (RFC) to perform a full range of

work at all exertional levels with the following restrictions: no exposure to extreme heat or

humidity or workplace hazards, and no commercial driving. He would also need the ability

to be off-task up to ten percent of the workday, in addition to regular breaks. R. 19.

       In making this determination, the ALJ concluded that the medical evidence was not

entirely consistent with Picardel’s testimony regarding the limiting effects of his condition.

For example, the ALJ noted, it had been two years since the plaintiff had experienced a severe

CVS episode (one lasting for two weeks). R. 23. The record also indicated improvements in

his conditions due to medications and lifestyle changes, although at other times there was no

improvement. R. 22. The ALJ also gave “some weight” to the opinion of Samantha Melroy,

an advanced practice nurse prescriber (APNP), who had treated and diagnosed the plaintiff ’s

CVS. R. 23. Melroy had concluded that the plaintiff could work “[e]xcept during episodes of

CVS.” R. 23. However, the ALJ noted that Melroy was not an “acceptable medical source”

and had opined on a matter reserved for the Commissioner. R. 23. The ALJ gave “great

weight” to the state agency medical consultants, who opined that the plaintiff had no

exertional limitations. R. 23. The ALJ also considered another treating source APNP, Casey

Fisher, who among other things found that the plaintiff was incapable of performing the

demands of sedentary or light work due to his episodic nausea and vomiting. R. 23. Again,

the ALJ ascribed “some weight” to this opinion but found no justification for concluding that

the plaintiff was incapable of sedentary or light work given that nothing in the medical record

supported exertional limitations due to CVS. R. 24. In addition, the ALJ noted that Fisher “is

not a medical or vocational source and the question of whether an individual is unable to

work is reserved for the Commissioner.” R. 24. Ultimately, the ALJ found that the plaintiff

                                               4


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 4 of 14 Document 28
could perform significant numbers of jobs in the national economy, and from that the finding

of no disability followed.

                             APPLICABLE LEGAL STANDARDS

       “Judicial review of Administration decisions under the Social Security Act is governed

by 42 U.S.C. § 405(g).” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010)). Pursuant to sentence four of § 405(g), federal courts have

the power to affirm, reverse, or modify the Commissioner’s decision, with or without

remanding the matter for a rehearing.

       Section 205(g) of the Act limits the scope of judicial review of the Commissioner’s

final decision. See § 405(g). As such, the Commissioner’s findings of fact shall be conclusive

if they are supported by “substantial evidence.” See § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)) (other citations omitted). The ALJ’s decision must be affirmed if it is

supported by substantial evidence, “even if an alternative position is also supported by

substantial evidence.” Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004) (citing Arkansas v.

Oklahoma, 503 U.S. 91, 113 (1992)).

       Conversely, the ALJ’s decision must be reversed “[i]f the evidence does not support

the conclusion,” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (citing Blakes v. Barnhart,

331 F.3d 565, 569 (7th Cir. 2003)), and reviewing courts must remand “[a] decision that lacks

adequate discussion of the issues,” Moore, 743 F.3d at 1121 (citations omitted). Reversal also

is warranted “if the ALJ committed an error of law or if the ALJ based the decision on serious

factual mistakes or omissions,” regardless of whether the decision is otherwise supported by

                                                 5


         Case 2:19-cv-01180-SCD Filed 07/10/20 Page 5 of 14 Document 28
substantial evidence. Beardsley, 758 F.3d at 837 (citations omitted). An ALJ commits an error

of law if his decision “fails to comply with the Commissioner’s regulations and rulings.”

Brown v. Barnhart, 298 F. Supp. 2d 773, 779 (E.D. Wis. 2004) (citing Prince v. Sullivan, 933 F.2d

598, 602 (7th Cir. 1991)). Reversal is not required, however, if the error is harmless. See, e.g.,

Farrell v. Astrue, 692 F.3d 767, 773 (7th Cir. 2012); see also Keys v. Barnhart, 347 F.3d 990, 994–

95 (7th Cir. 2003) (citations omitted).

       In reviewing the record, this court “may not re-weigh the evidence or substitute its

judgment for that of the ALJ.” Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004) (citing

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Rather, reviewing courts must

determine whether the ALJ built an “accurate and logical bridge between the evidence and

the result to afford the claimant meaningful judicial review of the administrative findings.”

Beardsley, 758 F.3d at 837 (citing Blakes, 331 F.3d at 569; Zurawski v. Halter, 245 F.3d 881, 887

(7th Cir. 2001)). Judicial review is limited to the rationales offered by the ALJ. See Steele v.

Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95

(1943); Johnson v. Apfel, 189 F.3d 561, 564 (7th Cir. 1999); Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996)).

                                          ANALYSIS

       There seems little dispute that no individual is able to work while in the throes of a

vomiting episode. Nor does there appear to be any dispute that an individual would be unable

to work while taking medications that are heavily sedating. The question presented, then, is

whether substantial evidence supports the ALJ’s (implicit) conclusion that the plaintiff ’s CVS

attacks were insufficiently frequent to cause absenteeism or to require him to be off-task more

than ten percent of a workday.

                                                6


         Case 2:19-cv-01180-SCD Filed 07/10/20 Page 6 of 14 Document 28
I.     APNP Fisher’s Opinion

       Picardel first argues that the ALJ erred in essentially rejecting the opinion of Casey

Fisher, APNP. In February 2017 Fisher provided a brief “to whom it may concern” letter

recommending that the plaintiff not travel due to CVS. The letter also noted that his

medications may cause fatigue and an inability to drive or perform job duties. R. 669. The

same month, Fisher checked a box on a form sent her by Unum insurance company. It asked

whether Picardel was able to perform “light work” on a full-time basis with frequent sitting

and occasional standing, walking, or travel. R. 670. Fisher checked the “no” box and signed

the form. In September 2017 Unum followed up with Fisher, asking whether Picardel could

perform sedentary or light work. Again, Fisher answered “no” and explained that Picardel

suffered from episodic nausea and vomiting. R. 682. She also attached a note explaining that

Picardel’s CVS was characterized by “recurrent episodes of nausea and vomiting necessitating

both emergency room visits and hospitalizations. These episodes can last up to a week and be

quite debilitating. . . . It would be impossible to predict these episodes as they usually occur

‘out of the blue.’” R. 683.

       As noted earlier, the ALJ gave Fisher’s opinion “some” weight, but he appeared to

discount it on the basis that there was no evidence that CVS would impact the plaintiff ’s

ability to lift, carry, sit, stand, or walk. In other words, the ALJ appears to have given Fisher’s

opinion less weight because he did not agree that the plaintiff would require exertional

limitations. It is true that the record does not support any generally applicable exertional

restrictions during periods when the plaintiff is not experiencing a bout of CVS. In context,

however, that does not provide a sound basis for giving less weight to Fisher’s opinion. The

form Fisher filled out specifically asked about Picardel’s ability to perform both sedentary and

                                                7


         Case 2:19-cv-01180-SCD Filed 07/10/20 Page 7 of 14 Document 28
light work, and she checked the “no” box for both. It seems obvious from the context that

Fisher was not specifically ruling out categories of work because they required certain

exertional levels; she was simply saying “no” to any work, period, given Picardel’s episodic

vomiting and nausea. In other words, the record does not suggest that Fisher was offering any

opinion about any exertional limitations at all. Therefore, the ALJ’s observation about the

absence of exertional limitations was, at best, tangential to Fisher’s opinion regarding

Picardel’s capabilities.

        The ALJ also discounted Fisher’s opinion on the basis that she offered an opinion on

a question reserved to the Commissioner, i.e., that Picardel was unable to perform sedentary

or light work. R. 24. It is true that the ultimate question of disability (a legal question) is

reserved to the Commissioner, but here Fisher was simply answering a medical question about

whether Picardel had the physical capacity to perform sedentary or light work, as defined by

the Unum insurance company (not federal regulations). “Whether a claimant qualifies for

benefits is a question of law, but a medical opinion that a claimant is unable to work is not an

improper legal conclusion. Indeed, ALJs must consider medical opinions about a patient’s

ability to work full time because they are relevant to the RFC determination.” Lambert v.

Berryhill, 896 F.3d 768, 776 (7th Cir. 2018) (citations omitted). Accordingly, that the issue

involved a question reserved to the Commissioner was not a sound basis to give less weight to

Fisher’s opinion.

       Finally, the ALJ noted that Fisher was not a “medical or vocational source.” R. 24. It

is not clear what the ALJ meant by that, given that an advanced practice nurse prescriber is a

“medical” source. Likely the ALJ simply meant she was not an “acceptable medical source,”

a term of art in the regulations. “For an application filed prior to March 27, 2017, neither a

                                               8


         Case 2:19-cv-01180-SCD Filed 07/10/20 Page 8 of 14 Document 28
nurse practitioner nor an APNP qualifies as an ‘acceptable medical source’ that can be

considered a ‘treating source’ capable of receiving controlling weight.” Rivera-Capeles v. Saul,

No. 18-C-1286, 2019 WL 4635662, at *3 (E.D. Wis. Sept. 24, 2019) (citing 20 C.F.R.

§ 416.902(a)).

       First, although APNPs are not acceptable medical sources on their own, it is not clear

that an APNP working in consort with a physician would be considered non-acceptable. Here,

the APNP participated in office visits and collaborated with the plaintiff ’s gastroenterologist,

who wrote, “I saw and discussed this patient with my nurse practitioner Casey Fisher and

agree with her findings and plan.” R. 673, 653. Taylor v. Comm'n of Soc. Sec. Admin., No. 10–

35732, 2011 WL 5084856, at *4 (9th Cir. Oct. 27, 2011) (internal quotations omitted) (If a

nurse practitioner is “working closely with, and under the supervision of ” a physician, the

nurse practitioner’s “opinion is to be considered that of an acceptable medical source.”);

Palmer v. Colvin, No. 5:13-CV-126-BO, 2014 WL 1056767, at *2 (E.D.N.C. Mar. 18, 2014)

(“[I]f the facts of treatment show the primary caregiver is a non-acceptable medical source,

such as a nurse practitioner, and a doctor adopts the findings and information about the

patient and is engaged in the treatment, the nurse practitioner’s evaluation becomes the report

of the doctor.”) Whether or not nurse practitioners working in collaboration with physicians

are treated as acceptable sources in this circuit (it is unclear), at a minimum the ALJ should

have recognized that Fisher was working in collaboration with an acceptable medical source,

indeed a specialist in gastroenterology, rather than relying solely on her own opinions.

       In any event, assuming Fisher was not an acceptable medical source, that simply means

her opinion cannot be afforded controlling weight. The opinion cannot be rejected simply on

the grounds that it comes from a non-acceptable medical source. Olson v. Colvin, No. 12-CV-

                                               9


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 9 of 14 Document 28
591-WMC, 2014 WL 4792117, at *3 (W.D. Wis. Sept. 24, 2014) (“[T]he ALJ provides no

further explanation as to why Anzak’s opinion was discounted because of his status as a non-

acceptable medical source. For instance, there is no real discussion of the length or frequency

with which Olson saw Anzak.”) Instead, the regulation directs ALJs to consider opinions like

Fisher’s:

       [A]n opinion from a medical source who is not an “acceptable medical source”
       may outweigh the opinion of an “acceptable medical source,” including the
       medical opinion of a treating source. For example, it may be appropriate to give
       more weight to the opinion of a medical source who is not an “acceptable
       medical source” if he or she has seen the individual more often than the treating
       source and has provided better supporting evidence and a better explanation
       for his or her opinion. Giving more weight to the opinion from a medical source
       who is not an “acceptable medical source” than to the opinion from a treating
       source does not conflict with the treating source rules in 20 CFR 404.1527(d)(2)
       and 416.927(d)(2) and SSR 96–2p....

SSR 06–3p, 2006 SSR LEXIS 5, at *12–13 (Jan. 1, 2006).

       Here, the medical record reflects five visits with Fisher over a two-year period. The

most recent treatment notes indicate in January 2017 that there had been an increase in CVS

symptoms over the prior six months, with “nausea occurring 3-4 days per week despite

phenobarbital 30mg PO qid. He has not tolerated amitriptyline, nortriptyline, cyproheptadine

and Topamax in the past.” R. 677. Six months earlier he had been doing better. Even so, at

that time he reported episodes 1-2 times per week, “though mostly only nausea at this point,

since he has been able to successfully abort with Zofran, Imitrex, Benadryl, Ativan and/or

compazine suppository.” R. 656. He was also taking phenobarbital four times daily as a

prophylactic. R. 657. Prior to his March 2016 visit, Picardel was experiencing 3-4 days per

month with nausea/vomiting. R. 622. This was roughly consistent with what he had reported

at his previous visit in December 2015. R. 622.


                                              10


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 10 of 14 Document 28
       Thus, at his very best during this two-year period under Fisher’s care, Picardel was

experiencing nausea 1-2 times per week, which would amount to 5-10 times per month. Each

time he experienced nausea, he apparently had to engage in a routine involving a number of

abortive medications, including Imitrex nasal spray, Zofran, Ativan, and/or Benadryl, in

order to head off a full-blown vomiting episode. These drugs were taken in addition to the

phenobarbital he took as a prophylactic. Picardel points out that phenobarbital is a barbiturate

that works as a sedative, and he testified that the abortive medications also “knock him out,”

R. 40, which Fisher had also confirmed. R. 669.

       Thus, in order to meaningfully discount Fisher’s conclusion that the plaintiff was

unable to work, the ALJ would have had to explain how, in the best of times, Picardel would

be able to hold a job while experiencing nausea 5-10 days per month and taking several

sedating medications to prevent full-blown CVS episodes. In worse times, which were more

frequent, Picardel would be experiencing nausea and vomiting episodes several times per

month, on top of the sedating effects of the medication. It is difficult to see how this condition

would not result in significant absenteeism on its own, even without considering the sedating

effects of the medication. In fact, this is exactly what happened at Picardel’s last job, where

he could work up to a few weeks at a stretch and then would need time off, a situation the

employer ultimately refused to tolerate. In any event, the ALJ did not adequately explain why

APNP Fisher’s opinions, given in consultation with the treating gastroenterologist, as well as

the medical record suggesting substantial and continuing CVS episodes, did not support a

finding of disability. That she opined on an issue reserved to the Commissioner or was not an

“acceptable medical source” are not sufficient to discount Fisher’s opinion that the plaintiff

was unable to work.

                                               11


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 11 of 14 Document 28
II.    Accommodating Picardel’s CVS

       Based on the medical record and testimony, it was clear that the plaintiff needed some

kind of accommodation for his episodes of nausea and vomiting. The ALJ agreed, imposing

the following limitations:

       The undersigned limited the claimant to work with no commercial driving and
       no exposure to extreme heat, extreme humidity or workplace hazards, such as
       moving mechanical parts and unprotected heights due to his allegations that
       heat, humidity and traveling can trigger his CVS symptoms. Additionally, the
       claimant is permitted to be off task for up to 10% of the workday in addition to
       regularly scheduled breaks to account for the unpredictable nature of his
       symptoms, including nausea and vomiting, and the potential need for
       additional restroom breaks. Further restrictions are not warranted based on the
       claimant’s ongoing improvements with his physical impairments due to
       conservative medication management treatment.

R. 24. Based on the above, it appears that the ALJ’s principal means of accommodating the

plaintiff ’s CVS was to include an off-task allowance of up to 10% of each workday. However,

this kind of across-the-board limitation misses the mark because it treats the plaintiff ’s CVS

as something of a predictable daily hinderance rather than the more episodic, all-or-nothing

disease that the record suggests. Based on Picardel’s testimony and the other medical

evidence, the plaintiff either feels fine, in which case he could work a normal workday without

needing any off-task time, or he experiences a CVS bout that could take him out of

commission for several hours or even days. He might have stretches lasting weeks with no

trouble, but then have a bout arise unexpectedly and take him out for two days. Notably, the

phrase “out of the blue” is found in the record in at least two different places. R. 42, 683. In

other words, CVS is not the kind of disease that parcels out its anguish in predictable

increments every day, it is one that would be expected to completely decommission the

plaintiff for a few days or half-days per month, even though he might be fully able to perform

“100% on-task” on the majority of days.
                                              12


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 12 of 14 Document 28
       Additionally, the ALJ noted that the 10% off-task allowance would accommodate the

plaintiff ’s nausea and vomiting and the potential need for additional restroom breaks. R. 24.

But, as recounted above, a bout of CVS does not mean the plaintiff would simply need to use

the restroom for ten minutes and then would be fine. Instead, upon experiencing nausea

symptoms, the plaintiff begins a medication regime that essentially sedates him for a period

of hours or longer. Ultimately, it seems highly unlikely that a 10% off-task allowance would

accommodate the vagaries of the plaintiff ’s condition and/or medication regime. Finzel v.

Colvin, No. 15-C-98, 2015 WL 4877412, at *5 (E.D. Wis. Aug. 14, 2015) (noting “the ALJ

failed to explain how he came up with the [ten percent] percentage, which happens to

correspond to the maximum off-task time an employer would tolerate.”)

       The analogy to other episodic conditions, such as migraines (which the plaintiff also

suffered), is quite close. In Krevs v. Saul, for example, the ALJ also imposed a ten-percent

limitation without explaining how it would actually accommodate the claimant’s migraines:

       The nature of the ten percent limitation is unclear. Is it the ALJ’s conclusion
       that Krevs’s migraines may incapacitate him for up to 48 minutes of a
       workday—that is, ten percent of a normal eight-hour workday? Or has the ALJ
       rejected the evidence that Krevs is periodically incapacitated by migraines and,
       thus, could continue to work despite his migraines and other cognitive
       impairments, but at a ten percent slower rate? Krevs testified that his migraines
       might incapacitate him for days at a time. For example, he testified that the
       week before the hearing he suffered migraines so severe that he had to be
       hospitalized for two days because of the severe vomiting that resulted. (Tr. 166.)
       The ALJ failed to offer a sufficient reason to discount this and similar evidence.

No. 18-CV-1742, 2020 WL 58068, at *3 (E.D. Wis. Jan. 6, 2020); see also Meyer v. Colvin, No.

14-CV-813-JDP, 2015 WL 7738394, at *2 (W.D. Wis. Dec. 1, 2015) (“The ALJ included in

the RFC the limitation that Meyer would be off-task no more than 10 percent of the workday

because of headaches. But the ALJ did not explain how being off-task up to 10 percent of the

workday would accommodate the effects that Meyer attributed to her migraines.”) In sum,
                                              13


       Case 2:19-cv-01180-SCD Filed 07/10/20 Page 13 of 14 Document 28
because the plaintiff ’s disease is not a daily phenomenon, an allowance for being off task

every workday does not meaningfully accommodate his condition.

       Finally, although the ALJ also imposed limitations regarding factors like extreme heat

and humidity, there is little evidence that avoidance of these potential triggers would

meaningfully limit the plaintiff ’s CVS episodes. The plaintiff testified that the episodes come

“out of the blue,” and even stated that his wife can hear him gagging in his sleep. R. 41-43.

He stated that he would wake up gagging and then immediately take his medication; even

with the medication, however, he might need to vomit for forty-five minutes. R. 43. Thus,

although he did say that there were triggers, including travel, the evidence also suggests the

CVS episodes were largely unpredictable. As Nurse Fisher wrote, “it would be impossible to

predict these episodes as they usually occur ‘out of the blue.’” R. 683. In sum, the ten percent

off-task accommodation, as well as restrictions based on humidity, heat, and workplace

hazards, do not seem meaningfully to accommodate the realities of the plaintiff ’s condition.

                                       CONCLUSION

       For all the foregoing reasons, the decision of the Commissioner is REVERSED, and

this action is REMANDED pursuant to sentence four of section 205(g) of the Social Security

Act, 42 U.S.C. § 405(g), for reconsideration of both APNP Fisher’s opinion and the question

of whether any workplace limitations would meaningfully accommodate the plaintiff ’s

condition. The clerk of court shall enter judgment accordingly.

       SO ORDERED this 10th day of July, 2020.




                                                   __________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge
                                              14


        Case 2:19-cv-01180-SCD Filed 07/10/20 Page 14 of 14 Document 28
